Case 1:19-cr-00437-AKH Document 80 Filed 09/15/20 Page 1 of1

 

September 11, 2020

BY ECF

Hon. Alvin K. Hellerstein
United States District Judge

Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. David Wagner, ef. al., 19-cr-437 (AKH)

Dear Judge Hellerstein:

My firm represents defendant Marc Lawrence in this matter.

Pursuant to this Court’s Order dated August 28, 2020 (Docket No. 78), I write to update
the Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
person to co-sign his personal recognizance bond.

Since our last update to the Court on August 28, 2020, Mr. Lawrence is pursuing one final
potential candidate to co-sign his bond. Mr. Lawrence continues to use his best efforts to secure a
third co-signer.

We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
at liberty with two co-signers pending the results of his continued search for another financially
responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
than later than September 25.

Respectfully,

Jud May

Andrew St. Laurent

  
 
  
 

cc:  AUSA Jilan Kamal, Esq. (by ECF) / ry 1) id ¢
AUSA Sagar Ravi, Esq. (by ECF) r Ave

|

ahs

  

 

 

 

 

HS-LAW.COM MAIN (212) 397 - 3370 | FAX (202) 202-6206 | 40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005

 
